                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          CIVIL ACTION NO. 1:19-CV-227-DCK

 TRAVELERS INDEMNITY COMPANY OF                           )
 AMERICA, as subrogee of GIO 44, LLC,                     )
                                                          )
                  Plaintiff,                              )
                                                          )
     v.                                                   )      ORDER
                                                          )
 S.E. STEWART, INC., FALCON                               )
 DEVELOPMENT OF NC, INC., T.P.                            )
 HOWARD'S PLUMBING COMPANY                                )
 INCORPORATED,                                            )
                                                          )
                  Defendants.                             )
                                                          )

          THIS MATTER IS BEFORE THE COURT on the “Motion To Intervene Of Hanover

Insurance Company As Subrogee Of Mailander LLC Doing Business As Sola Salons Asheville”

(Document No. 41) filed July 15, 2020.           The parties have consented to Magistrate Judge

jurisdiction pursuant to 28 U.S.C. § 636(c), and the motion is ripe for disposition. Having carefully

considered the motion and the record, and noting that the motion is unopposed, the undersigned

will grant the motion.

          By the instant motion, the Hanover Insurance Company (“Hanover”), as subrogee of

Mailander LLC d/b/a Sola Salons, seeks to “intervene permissively as Plaintiff-Intervenor” in this

matter pursuant to Fed.R.Civ.P. 24(b). (Document No. 41, p. 1). Plaintiff Travelers Indemnity

Company Of America (“Travelers”) does not oppose Hanover’s motion. Id.

          Hanover contends that at all times relevant to this action it provided a policy of insurance

to Mailander LLC d/b/a Sola Salons Asheville (“Mailander” or the “Insured”) for the real and

personal property located at 124 College Street, Asheville, North Carolina (the “Subject




            Case 1:19-cv-00227-DCK Document 44 Filed 08/10/20 Page 1 of 3
Property”). (Document No. 41-1, p. 3). Hanover notes that pursuant to the policy it issued, it

“would become subrogated to its Insured’s rights and remedies, to the extent of the payments

made.” Id. Following a water leak at the Subject Property on or about June 7, 2018, Hanover

reimbursed its Insured for damages in excess of $75,000.00. (Document No. 41-1, p. 5). Hanover

concludes that by virtue of its payments, it “is subrogated to Mailander’s right of recovery against

any third-parties, including the Defendants, for damages arising out of the aforementioned water

incident.” (Document No. 41-1, p. 5).

       Hanover later notes that its proposed Complaint “arises from the same facts and water loss

incident, and shares with the main action a common question of law and fact.” (Document No.

42, p. 3). “Both Travelers’ and Hanovers’ insureds occupy units at the Subject Property, and both

suffered substantial water damage to their real and personal property from the failure of the water

supply line at issue in the Travelers’ action.” (Document No. 42, pp. 3-4).

       “T.P. Howard’s Plumbing Company Incorporated’s Response To Motion To Intervene”

(Document No. 43) was filed on July 16, 2020. In its response, Defendant T.P. Howard’s

Plumbing Company Incorporated (“T.P. Howard”) consents to the permissive intervention by

Hanover Insurance Company. (Document No. 43). T.P. Howard also requests that the parties be

allowed sufficient time to “discuss and submit an amended case management plan.” (Document

No. 43, p. 1). To date, no other parties have filed a response, and the time to do so has lapsed. See

Local Rule 7.1(e).

       Based on the foregoing, as well as additional arguments and authority submitted by

Hanover, the undersigned finds good cause to allow the motion to intervene.

       IT IS, THEREFORE, ORDERED that the “Motion To Intervene Of Hanover Insurance

Company . . . ” (Document No. 41) is GRANTED.



                                                 2
         Case 1:19-cv-00227-DCK Document 44 Filed 08/10/20 Page 2 of 3
       IT IS FURTHER ORDERED that the parties shall submit any proposed amendments to

case deadlines by August 17, 2020.

       SO ORDERED.

                               Signed: August 9, 2020




                                                3
         Case 1:19-cv-00227-DCK Document 44 Filed 08/10/20 Page 3 of 3
